ORDER
PER CURIAM:
Appellant Caleb Horner (“Horner”) appeals an order denying his motion under Rule 74.06(b) to set aside summary judgment granted in favor of Respondent City of Lee’s Summit (“Lee’s Summit”) alleging excusable neglect arising from confusion over which division of the circuit court in which the case was pending and from personal issues which impeded counsel from filing a proper response. Horner’s attorney’s law license was suspended by the Missouri Supreme Court after the briefs were filed but before the scheduled argument; Horner argued pro se.
AFFIRMED.
Rule 84.16(b). A memorandum explaining the reasoning of the Court has been provided to the parties.